Clark, J.
Plaintiffs, manufacturers of cigars, filed this bill to enjoin picketing by defendants’ striking employees. The unions into which the employees were organized were also made defendants. Defendants filed a cross-bill seeking specific performance of a claimed agreement for hiring between the parties. Defendants had decree.
The facts are stated sufficiently in Schwartz v. Wayne Circuit Judge, 217 Mich. 384, and it follows from what we there said that defendants are not entitled to relief on their cross-bill. And under the following authorities plaintiffs should have had decree: Beck v. Protective Union, 118 Mich. 497 (42 L. R. A. 407, 74 Am. St. Rep. 421); Ideal Manfg. Co. v. Wayne Circuit Judge, 139 Mich. 92; Ideal Manfg. Co. v. Ludwig, 149 Mich. 133 (119 Am. St. Rep. 656); Escanaba Manfg. Co. v. Labor Council, 160 Mich. 656; Baldwin v. Liquor Dealers Ass’n, 165 Mich. 98; Baltic Mining Co. v. Houghton Circuit Judge, 177 Mich. 632; In re Langell, 178 Mich. 305; Clarage v. Luphringer, 202 Mich. 612; American Steel Foundries v. Tri-City Central Trades Council, U. S. Adv. Ops. 1921-22, 103.
Reversed. Plaintiffs may have decree for the relief they prayed, with costs.
Fellows, C. J., and Wiest, McDonald, Bird, Sharpe, Moore, and Steere, JJ., concurred.